DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 12/03/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 5, 11, 19, and 20 have been amended. Claims 1-20 are currently pending.

Response to Arguments
Based on the new amendments to claim 11, the 101 rejection of Claims 11-18 have been overcome, and thus withdrawn.
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
Applicant argues on Pages 10-12 of applicants remarks that Ruffini and Salkintzis does not teach the new claim amendments of “providing, by the first virtual delivery agent, a file for the virtual computing session and an instruction to the second virtual delivery agent to resume, using the file, access to the virtual computing session hosted by the server via a secondary communication channel through the hotspot function of the second client device.
Examiner agrees that the combination of Ruffini and Salkintzis does not teach such a concept. However, the office action has been updated to reflect that the 
Applicant argues on Page 13 of applicants remarks that “Suganthi does not teach or suggest the subject matter of claim 1 recited above”.  Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Specifically, the applicant has not provided any reasoning how the Suganthi reference differentiates from the amended claims.  Examiner contends that the prior art, specifically the combination of Ruffini/Salkintzis in view of Suganthi, continues to teach on the amended claims as shown in the office action below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0016241 A1 to Ruffini et al. (hereinafter “Ruffini”) in view of US 2014/0075011 A1 to Salkintzis (hereinafter “Salkintzis”) and US 2012/0159235 A1 to Suganthi et al. (hereinafter “Suganthi”)

Regarding Claim 1, Ruffini teaches A method of resuming virtual computing sessions, comprising: 
detecting, by a first virtual delivery agent providing a virtual computing session on a first device, a disconnection via a primary communication channel from a server hosting the virtual computing session;  ([0046], discloses local router (first delivery agent on a first device) may detect failed WAN communications 410 (i.e. virtual computing session) with diagnostic server 124 (i.e. server hosting the virtual computing session) For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140)
identifying, by the first virtual delivery agent responsive to detecting the disconnection, a second client device paired with the first device; ([0047] Upon 
transmitting, by the first virtual delivery agent to a second virtual delivery agent executed by the second client device, a request to enable a hotspot function of the second client device; ([0047], discloses upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Pairing request 415 may include, for example, a push notification or another signal to request a user of mobile device 160 (second client device) to pair with local router 118)
receiving, by the first virtual delivery agent responsive to the request, an indication that the hotspot function of the second client device is enabled; and ([0047] discloses In response to pairing request 415, mobile device 160 may present to a user an authorization request, and (assuming the user provides input to authorize the connection) mobile device 160 may establish a paired connection with local router 118 via user OK message 420 (i.e. indication))
resume access to the virtual computing session hosted by the server via a secondary communication channel through the hotspot function of the second client device. ([0048], discloses upon successful pairing with mobile device 160, local router 118 may use the paired connection with mobile device 160 to perform some or all communications (e.g., critical communications) with devices in provider network 120 that were previously accomplished over managed network 140. [0070], further discloses the backup mode configuration application on mobile device 160 may solicit configuration settings for a backup path (e.g., link 164) between local router 118 and 

Ruffini does not explicitly teach the local router is a first client device.
However, in a similar field of endeavor, Salkintzis discloses in [0007], A user device may detect that a connection to the Internet via a first access point is not available (an access point being a device that, in normal operation, allows wireless devices to connect to the Internet). This connection may be via a residential gateway. In response to the detection that Internet connectivity via the first access point is not available, a user device (e.g. the same or different user device) may activate a second access point (e.g. a wireless or mobile access point) to the Internet for use by other user devices. Other user devices may then connect to the Internet using this second access point. The second access point may be de-activated if Internet connectivity via the first access point is re-established. [0024] further discloses, user devices 2, 4, and 6 each having a capability to act as a wireless or mobile access point, and a router, for devices connected to it (e.g., the other user devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini to include the above limitations as suggested by Salkintzis, such that user devices may still 
Ruffini/Salkintzis does not explicitly teach providing a file for the virtual computing session and an instruction to the second virtual delivery agent to resume, using the file, access to the virtual computing session.
However, in a similar field of endeavor, Suganthi discloses in [0260], [0262], and Figure 7A, a system for maintaining stateful sessions upon failover.  A client 102 is in communication with a primary network appliance 200 comprising a plurality of cores, a failover manager, and a stateful session failover (SSF) module comprising session states 715. [0268], further discloses Session state 715 may include any type and form of information or data that corresponds to a session managed by a core 505, such a SSL VPN session (i.e. virtual computing session) or Load Balancing persistence session. Session state 715 may include session data, parameters or values formatted into packets, objects or files. Session state 715 may include any type and form of configuration of information particular to a session, such as a session between a client 102 and a server 106. [0280]-[0283], further discloses the SSF module of a secondary appliance receives from the SSF module of the primary appliance the session states for sessions of the primary appliance (i.e. providing a file to a second virtual delivery agent). SSF module 710' of the secondary appliance 200' may further receive settings, configurations and parameters for maintaining and operating one or more sessions. In some embodiments, SSF module 710' receives session related configuration and operation information 615. In further embodiments, SSF module 710' receives a session related instructions, commands and settings for running or managing the session on a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini/Salkintzis to include the above limitations as suggested by Suganthi, in order to successfully maintain connections to prevent disruption of service, such as a session service or a connection as indicated in [0004]-[0005] of Suganthi.

Regarding Claim 2, Ruffini/Salkintzis/Suganthi teaches The method of claim 1, comprising: Ruffini further teaches pairing the first client device with the second client device via a short-range wireless interconnection. ([0039], discloses mobile device 160 and local router 118 exchange pairing information 315 to establish wireless 

Regarding Claim 4, Ruffini/Salkintzis/Suganthi teaches The method of claim 1, wherein Ruffini further teaches the second client device comprises a cellular radio system and the first client device lacks a cellular radio system, (Figure 1 and [0019] and [0024], illustrates local router (first device) connecting to provider network via a managed network.  Mobile device 160 further allows for connection to the provider network via a wireless access network corresponding to a broadband cellular network (also referred to as a mobile broadband network), such as a long-term evolution (LTE) network, an enhanced high-rate packet data (eHRPD) network, a WiMax network, etc. comprising: 
establishing, by the first virtual delivery agent, the secondary communication channel to the server hosting the virtual computing session via the hotspot function formed from a short- range wireless interconnection between the first client device and the second client device, and a cellular wireless connection between the second client device and the server. ([0039], discloses mobile device 160 and local router 118 exchange pairing information 315 to establish wireless communication, such as communications using a wireless personal area network (WPAN) connection or wireless local area network (WLAN) connection. In 

Regarding Claim 5, Ruffini/Salkintzis/Suganthi teaches The method of claim 1, comprising: Ruffini further teaches detecting, by the first virtual delivery agent subsequent to the disconnection, a resumption of access to the server hosting the virtual computing session via the primary communication channel; and transmitting, by the first virtual delivery agent responsive to detecting the access to the network via the primary communication channel, an indication to the second client device to disable the hotspot function and terminate the secondary communication channel to the server. ([0053], further discloses failed WAN communications 410 may eventually be restored. In one implementation, upon detecting restored communications with local router 118, diagnostic server 124 may provide a restored signal 515 via the restored connection via managed network 140. Upon receiving restored signal 515, local router 118 may resume communications for home network 110 via managed network 140. Local router 118 may provide a disconnect signal 520 to mobile device 160 to disable the backup communication session with mobile device 160)

Regarding Claim 6, Ruffini/Salkintzis/Suganthi teaches The method of claim 1, comprising: Ruffini further teaches receiving, by the first virtual delivery agent responsive to the request to enable the hotspot function, a network identifier and authentication credentials from the second virtual delivery agent; and using, by the first virtual delivery agent, the network identifier and the authentication credentials to establish the secondary communication channel to the server via the second client device. ([0046], discloses in response to pairing request 415, mobile device 160 may present to a user an authorization request, and (assuming the user provides input to authorize the connection) mobile device 160 may establish a paired connection with local router 118 via user OK message 420. [0063], further discloses In one aspect, mobile device 160 may launch backup mode configuration application 710 to initiate a pairing process with local router 118. In one implementation, backup mode configuration application 710 may provide a user interface to solicit authorization and configuration settings for the backup communications channel (also referred to herein as a backup path))

Regarding Claim 7, Ruffini/Salkintzis/Suganthi teaches The method of claim 1, comprising: Ruffini further teaches initiating, by the first virtual delivery agent, a file transfer via the primary communication channel;  ([0023], discloses content server for providing data (e.g., video content, multimedia content, applications, file downloads, advertising, instructions, images, voice over IP content, application data, and/or other information) to devices in home network 110 (e.g., via local router 118))
detecting, by the first virtual delivery agent subsequent to initiation of the file transfer and prior to completion of the file transfer, the disconnection from the server via the primary communication channel; and resuming, by the first virtual delivery agent in communication with the second virtual delivery agent, the file transfer via the secondary communication channel to the server via a short-range wireless interconnection between the first client device and the second client device, and a cellular wireless connection between the second client device and the server. ([0046]-[0048] discloses Local router 118 may detect failed WAN communications 410 with diagnostic server 124. For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140. Upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Upon successful pairing with mobile device 160, local router 118 may use the paired connection with mobile device 160 to perform some or all communications (e.g., critical communications) with devices in provider network 120 that were previously accomplished over managed network 140. [0039], discloses mobile device 160 and local router 118 exchange pairing information 315 to establish wireless communication, such as communications using a wireless personal area network (WPAN) connection or wireless local area network (WLAN) connection. In one aspect, the WLAN connection may be configured as an ad hoc point-to-point connection over Wi-Fi. In another aspect, a WPAN may be established using Bluetooth.TM. protocols. 

Regarding Claim 8, Ruffini/Salkintzis/Suganthi teaches The method of claim 1, comprising: Ruffini further teaches switching, by the first virtual delivery agent, from a first application configured for the primary communication channel to a second application configured for communication with the second virtual delivery agent responsive to establishing the secondary communication channel. In one aspect, registration information 320 may include settings to enable local router 118 to use the backup interface with mobile device 160 for limited types of communications (referred to herein generally as "critical communications" or "critical traffic"). For example, using the backup mode configuration application, a user may identify particular types of traffic that are permitted over the backup interface. In one aspect, permitted types of traffic for critical communications may include only diagnostic/maintenance traffic)

Regarding Claim 9, Ruffini/Salkintzis/Suganthi teachesThe method of claim 1, comprising: 
Ruffini/Suganthi further teaches providing, by the first virtual delivery agent via the primary communication channel, a virtual desktop session hosted by the server;   (Ruffuni, [0023], discloses content server for providing data (e.g., video content, multimedia content, applications, file downloads, advertising, instructions, images, voice over IP content, application data, and/or other information) to devices in home network 110 (e.g., via local router 118). Suganthi, [0099], further discloses In some embodiments, a first computing device 100a executes an application on behalf of a user of a client computing device 100b. In other embodiments, a computing device 100a executes a virtual machine, which provides an execution session within which applications execute on behalf of a user or a client computing devices 100b. In one of these embodiments, the execution session is a hosted desktop session (i.e. virtual desktop session))
Ruffini further teaches detecting, by the first virtual delivery agent subsequent to provision of the session via the primary communication channel, the disconnection from the server via the primary communication channel; ([0046]-[0048] discloses Local router 118 may detect failed WAN communications 410 with diagnostic server 124. For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140)
Ruffini/Suganthi further teaches providing, by the first virtual delivery agent to the second virtual delivery agent responsive to establishing the secondary communication channel, an indication to relaunch session; and (Ruffini, [0046]-[0048] discloses upon detecting failed WAN communications 410, local router 118 may 
Ruffini teaches relaunching, by the first virtual delivery agent through the secondary communication channel to the server via a short-range wireless interconnection between the first client device and the second client device, the virtual desktop session (Ruffini, [0046]-[0048] discloses Local router 118 may detect failed WAN communications 410 with diagnostic server 124. For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140. Upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Upon successful pairing with mobile device 160, local router 118 may use the paired connection with mobile device 160 to perform some or all communications (e.g., critical communications) with devices in provider network 120 that were previously accomplished over managed network 140. [0039], discloses mobile device 160 and local router 118 exchange pairing information 315 to establish wireless 
Suganthi further teaches relaunching, the virtual desktop session responsive to the second virtual delivery agent receiving, from the server, a configuration file for the virtual desktop session. (Suganthi discloses in [0260], [0262], and Figure 7A, a system for maintaining stateful sessions upon failover.  A client 102 is in communication with a primary network appliance 200 comprising a plurality of cores, a failover manager, and a stateful session failover (SSF) module comprising session states 715. [0268], further discloses Session state 715 may include any type and form of information or data that corresponds to a session managed by a core 505, such a SSL VPN session (i.e. virtual computing session) or Load Balancing persistence session. Session state 715 may include session data, parameters or values formatted into packets, objects or files. Session state 715 may include any type and form of configuration of information particular to a session, such as a session between a client 102 and a server 106. [0280]-[0283], further discloses the SSF module of a secondary appliance receives from the SSF module of the primary appliance the session states for 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 10, Ruffini/Salkintzis/Suganthi teaches The method of claim 1, wherein Salkintzis further teaches the first client device comprises a laptop computing device, and the second client device comprises a mobile phone. ([0018], discloses user devices such as a laptop user and a wireless phone) Examiner maintains same motivation to combine as indicated in Claim 1 above.


Regarding Claim 11, Ruffini teaches A system to resume network access, comprising: 
a first device having one or more processors that execute a first virtual delivery agent configured to: (Figure 1 and [0030] [0074], illustrates local router 118 (first device) including processor and memory)
provide, via a primary communication channel with a server, a virtual computing session hosted by the server; ([0023], discloses content server for providing data (e.g., video content, multimedia content, applications, file downloads, advertising, instructions, images, voice over IP content, application data, and/or other information) to devices in home network 110 (e.g., via local router 118) via managed network) detect a disconnection from the server via the primary communication channel; ([0046], discloses local router (first delivery agent on a first device) may detect failed WAN communications 410 (i.e. virtual computing session) with diagnostic server 124 (i.e. server hosting the virtual computing session) For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140)
identify, responsive to detection of the disconnection, a second client device paired with the first device; ([0047] Upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160 (i.e. second client))
transmit, to a second virtual delivery agent executed by the second client device, a request to enable a hotspot function of the second client device; ([0047], discloses upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Pairing request 415 may include, for example, a push notification or another signal to request a user of mobile device 160 (second client device) to pair with local router 118)
receive, responsive to the request, an indication that the hotspot function of the second client device is enabled; and ([0047] discloses In response to pairing request 415, mobile device 160 may present to a user an authorization request, and (assuming the user provides input to authorize the connection) mobile device 160 may establish a paired connection with local router 118 via user OK message 420 (i.e. indication))
resume access to the virtual computing session hosted by the server via a secondary communication channel through the hotspot function of the second client device. ([0048], discloses upon successful pairing with mobile device 160, local router 118 may use the paired connection with mobile device 160 to perform some or all communications (e.g., critical communications) with devices in provider network 120 that were previously accomplished over managed network 140. [0070], further discloses the backup mode configuration application on mobile device 160 may solicit 

Ruffini does not explicitly teach the local router is a first client device.
However, in a similar field of endeavor, Salkintzis discloses in [0007], A user device may detect that a connection to the Internet via a first access point is not available (an access point being a device that, in normal operation, allows wireless devices to connect to the Internet). This connection may be via a residential gateway. In response to the detection that Internet connectivity via the first access point is not available, a user device (e.g. the same or different user device) may activate a second access point (e.g. a wireless or mobile access point) to the Internet for use by other user devices. Other user devices may then connect to the Internet using this second access point. The second access point may be de-activated if Internet connectivity via the first access point is re-established. [0024] further discloses, user devices 2, 4, and 6 each having a capability to act as a wireless or mobile access point, and a router, for devices connected to it (e.g., the other user devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini to include the above limitations as suggested by Salkintzis, such that user devices may still 
Ruffini/Salkintzis does not explicitly teach providea file for the virtual computing session and an instruction to the second virtual delivery agent to resume, using the file, access to the virtual computing session.
However, in a similar field of endeavor, Suganthi discloses in [0260], [0262], and Figure 7A, a system for maintaining stateful sessions upon failover.  A client 102 is in communication with a primary network appliance 200 comprising a plurality of cores, a failover manager, and a stateful session failover (SSF) module comprising session states 715. [0268], further discloses Session state 715 may include any type and form of information or data that corresponds to a session managed by a core 505, such a SSL VPN session (i.e. virtual computing session) or Load Balancing persistence session. Session state 715 may include session data, parameters or values formatted into packets, objects or files. Session state 715 may include any type and form of configuration of information particular to a session, such as a session between a client 102 and a server 106. [0280]-[0283], further discloses the SSF module of a secondary appliance receives from the SSF module of the primary appliance the session states for sessions of the primary appliance (i.e. providing a file to a second virtual delivery agent). SSF module 710' of the secondary appliance 200' may further receive settings, configurations and parameters for maintaining and operating one or more sessions. In some embodiments, SSF module 710' receives session related configuration and operation information 615. In further embodiments, SSF module 710' receives a session related instructions, commands and settings for running or managing the session on a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini/Salkintzis to include the above limitations as suggested by Suganthi, in order to successfully maintain connections to prevent disruption of service, such as a session service or a connection as indicated in [0004]-[0005] of Suganthi.

Claims 12, 14-18 are rejected for having the same limitations as Claims 2, 4-7, and 9, respectively, except the claims are in system format.

Regarding Claim 19, Ruffini teaches A non-transitory computer readable medium storing programs instructions for causing one or more processors to execute a first virtual delivery agent on a first device (Figure 1 and [0030] [0074], illustrates local router 118 (first device) including processor and memory)
provide, by the first virtual delivery agent via a primary communication channel with a server, a virtual computing session hosted by the server; ([0023], discloses content server for providing data (e.g., video content, multimedia content, applications, file downloads, advertising, instructions, images, voice over IP content, application data, and/or other information) to devices in home network 110 (e.g., via local router 118) via managed network) 
detect, by the first virtual delivery agent, a disconnection from the server via the primary communication channel; ([0046], discloses local router (first delivery agent on a first device) may detect failed WAN communications 410 (i.e. virtual computing session) with diagnostic server 124 (i.e. server hosting the virtual computing session) For example, local router 118 may attempt, unsuccessfully, to forward device information 405 via managed network 140. As an indication of a connection failure, home router 118 may fail to receive expected communications or a response, within a timeout period, from diagnostic server 124 via an interface to managed network 140)
identify, by the first virtual delivery agent, responsive to detection of the disconnection, a second client device paired with the first device; ([0047] Upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160 (i.e. second client))
transmit, by the first virtual delivery agent, to a second virtual delivery agent executed by the second client device, a request to enable a hotspot function of the second client device; ([0047], discloses upon detecting failed WAN communications 410, local router 118 may initiate a pairing request 415 with mobile device 160. Pairing request 415 may include, for example, a push notification or another signal to request a user of mobile device 160 (second client device) to pair with local router 118)
receive, by the first virtual delivery agent, responsive to the request, an indication that the hotspot function of the second client device is enabled; and ([0047] discloses In response to pairing request 415, mobile device 160 may present to a user an authorization request, and (assuming the user provides input to authorize the connection) mobile device 160 may establish a paired connection with local router 118 via user OK message 420 (i.e. indication))
resume access to the virtual computing session hosted by the server via a secondary communication channel through the hotspot function of the second client device. ([0048], discloses upon successful pairing with mobile device 160, local router 118 may use the paired connection with mobile device 160 to perform some or all communications (e.g., critical communications) with devices in provider network 120 that were previously accomplished over managed network 140. [0070], further discloses the backup mode configuration application on mobile device 160 may solicit configuration settings for a backup path (e.g., link 164) between local router 118 and mobile device 160. Configuration settings may include, for example, types of traffic (e.g., critical traffic) that may be allowed over backup interface 640. In one implementation, configuration settings may limit traffic, for example, to diagnostic/maintenance traffic or essential communications. In another aspect, other traffic may be permitted on a priority basis. )

Ruffini does not explicitly teach the local router is a first client device.
However, in a similar field of endeavor, Salkintzis discloses in [0007], A user device may detect that a connection to the Internet via a first access point is not available (an access point being a device that, in normal operation, allows wireless devices to connect to the Internet). This connection may be via a residential gateway. In response to the detection that Internet connectivity via the first access point is not available, a user device (e.g. the same or different user device) may activate a second access point (e.g. a wireless or mobile access point) to the Internet for use by other user devices. Other user devices may then connect to the Internet using this second access point. The second access point may be de-activated if Internet connectivity via the first access point is re-established. [0024] further discloses, user devices 2, 4, and 6 each having a capability to act as a wireless or mobile access point, and a router, for devices connected to it (e.g., the other user devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini to include the above limitations as suggested by Salkintzis, such that user devices may still connect to the Internet, even if connection to the Internet via the preferred route is not possible as indicated in [0064] of Salkintzis.
Ruffini/Salkintzis does not explicitly teach providing a file for the virtual computing session and an instruction to the second virtual delivery agent to resume, using the file, access to the virtual computing session.
However, in a similar field of endeavor, Suganthi discloses in [0260], [0262], and Figure 7A, a system for maintaining stateful sessions upon failover.  A client 102 is in communication with a primary network appliance 200 comprising a plurality of cores, a failover manager, and a stateful session failover (SSF) module comprising session states 715. [0268], further discloses Session state 715 may include any type and form of information or data that corresponds to a session managed by a core 505, such a SSL VPN session (i.e. virtual computing session) or Load Balancing persistence session. Session state 715 may include session data, parameters or values formatted into packets, objects or files. Session state 715 may include any type and form of configuration of information particular to a session, such as a session between a client 102 and a server 106. [0280]-[0283], further discloses the SSF module of a secondary appliance receives from the SSF module of the primary appliance the session states for sessions of the primary appliance (i.e. providing a file to a second virtual delivery agent). SSF module 710' of the secondary appliance 200' may further receive settings, configurations and parameters for maintaining and operating one or more sessions. In some embodiments, SSF module 710' receives session related configuration and operation information 615. In further embodiments, SSF module 710' receives a session related instructions, commands and settings for running or managing the session on a core 505' of the secondary appliance 200'. (i.e. instructions to resume)). [0288], further discloses in case of a failover, the secondary appliance 200' may use the most up to date session states 715 to maintain operation, performance, functionality and persistence of each of the sessions handled by the primary appliance 200. As such in case of a failover, sessions may be maintained by a secondary appliance 200' in accordance with the states established by the primary appliance 200. Each core 505' of the secondary appliance 200' may take over the operation and handling of the sessions in accordance with the most up to date data of each session state 715 received from the primary appliance 200. [0315], further discloses the primary device may intend to set up a backup of the same connection (i.e. resuming the same session) on a core of a secondary multi-core intermediary device which may serve as a backup device keeping any connections of the primary device alive should the primary device experience a failure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini/Salkintzis to include the above limitations as suggested by Suganthi, in order to successfully maintain connections to prevent disruption of service, such as a session service or a connection as indicated in [0004]-[0005] of Suganthi.


Claim 3, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini/Salkintzis/Suganthi in view of US 2017/0078962 A1 to Hassan et al. (hereinafter “Hassan”)

 The method of claim 1, comprising: 
Salkintzis further teaches determining, by the first virtual delivery agent, a wireless signal strength between the first client device and each of the plurality of second client devices; and selecting, by the first virtual delivery agent, the second client device based on a comparison of the wireless signal strength between the first client device and each of the plurality of second client devices. ([0009], discloses If there are multiple user devices that may provide the second access point, it may be determined which user device is to provide the second access point based on capabilities of the user devices. These capabilities may, for example, be dependent upon battery levels of the user devices, available processing power of the user devices, user specified preferences, the level of the wireless signal strength at the user devices, the cost of wireless communication of the user devices (e.g. user devices may be subscribed to different data plans with different charging characteristics), etc.) 
Salkintzis further discloses memory associated with a user device (see [0013]), but Ruffini/Salkintzis/Suganthi does not explicitly teach retrieving, from memory of the first client device, a plurality of identifiers for a plurality of second client devices previously paired with the first client device; 
However, in a similar field of endeavor, Hassan discloses in [0034]-[0035], a device entering a tether state, in which the device determines devices previously paired with device 102 which may be sent a wake-up message. Wake-up/sync function 310 may query paired device database 312 for information on previously the paired devices to which wakeup messages may be sent. The information on previously paired device 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ruffini/Salkintzis/Suganthi to include the above limitations as suggested by Hassan, as using information already stored during pairing allows to quickly set up a data channel as indicated in [0026] of Hassan.
Claim 13 is rejected for having the same limitations as Claim 3, except the claim is in system format.
Claim 20 is rejected for having the same limitations as Claim 3, except the claim is in computer readable medium format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,462,683 B2 to Goff, directed to remote session failover using hot-spot arrays.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477